973 A.2d 412 (2009)
Thomas MASTROCOLA, Chris & Michelle Hammel, h/w and Michelle Mc-Donald and Wardlaw & Joyce Hall, h/w and John & Peggy Weston, h/w, Petitioners
v.
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY, Respondent.
No. 103 & 104 EAL 2008.
Supreme Court of Pennsylvania.
June 1, 2009.


*413 ORDER

PER CURIAM.
AND NOW, this 1st day of June, 2009, the Petition for Allowance of Appeal is GRANTED limited to the following issues:
1. Is federal preemption based upon choice-of-law preemption a waivable defense?
2. Are Petitioners' claims in this suit preempted, or are they preserved from preemption by the clarifying amendment to FRSA at 49 U.S.C. § 20106(b)?